Citation Nr: 0823193	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied service connection for 
PTSD.  In the February 2004 Statement of the Case and 
November 2004 Supplemental Statement of the Case, the RO 
recharacterized the issue to include other acquired 
psychiatric disorders to include anxiety and depression.  

The Board remanded the case to the RO for further development 
in October 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran has PTSD etiologically related to active service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A November 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in a November 2006 letter.  The RO 
readjudicated the case in a September 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

The veteran's Form DD 214 shows that he received the National 
Defense Service Medal and Good Conduct Medal.  The veteran's 
Form DD 214 does not indicate that he was engaged in combat 
with the enemy, nor are his claimed stressors related to 
combat.  The veteran's claim is based on in-service personal 
assault.

In various lay statements, the veteran identified in-service 
stressors that occurred at boot camp in Parris Island, South 
Carolina.  The veteran reported that he was labeled as "the 
platoon screw-up" because he had trouble remembering what 
was being taught.  He reported that he was physically beaten 
up by Staff Sergeant F.D.M, senior drill instructor, and 
Sergeant J.E.H., assistant drill instructor.  The veteran 
described various incidents of personal assault, including 
getting beaten up with an M14 rifle; being required to crawl 
on the floor while he was kicked by other recruits; and being 
subject to "blanket parties" by other recruits, in which he 
was beaten with bars of soap inserted in socks in the middle 
of the night.  He also reported an incident where his drill 
instructors held his head down in a sink half-full of urine; 
the veteran reported that he believed he was going to drown.  
The veteran indicated that when he went to Camp Lejeune, the 
harassment started up again, he went AWOL, and had a nervous 
breakdown.  He reported that he was put in the brig at Came 
Lejeune for a few weeks, and was then sent to the Portsmouth 
Naval Hospital in Portsmouth, Virginia.  The veteran stated 
that he did not tell doctors about the incidents that 
happened because he was afraid the Marines would put him back 
in the brig for telling on them.

The veteran's personnel records show that he went AWOL in 
April 1969 and in May 1969 while stationed at Camp Lejeune.  
He was later transferred to the United States Naval Hospital 
in Portsmouth, Virginia and remained there until his August 
1969 discharge.  
  
Service treatment records show that the veteran was 
hospitalized while on active duty due to psychiatric 
problems.  A July 1969 Medical Board report shows that the 
veteran was admitted to the hospital in May 1969 after 9 
months active duty with the diagnosis of situational 
reaction.  It was noted in his history, that he had been 
extremely unhappy in the Marine Corps, had felt his 
enlistment was a mistake, had been homesick, and felt he was 
needed at home to care for his younger siblings.  While 
stationed at Camp Lejeune, North Carolina in April 1969, the 
veteran went on unauthorized absence with another man and 
they stole a car in Richmond, Virginia and went to Florida.  
They were apprehended, put in jail, and were then transferred 
to a brig in Jacksonville.  The men were returned to Camp 
Lejeune but promptly went on unauthorized absence again.  At 
this time, the veteran contacted his parents in Richmond.  He 
seemed withdrawn and complained he felt he was losing his 
mind and felt things were closing in.  He was seen by a 
psychiatrist and was placed in a civilian psychiatric 
hospital.  The following day, he was transferred to the Naval 
Hospital in Portsmouth.  

At the time of the veteran's May 1969 admission, a mental 
status examination showed that he was depressed.  He 
volunteered little information and answered many questions 
with generalities.  A past history revealed evidence of 
longstanding emotional maladjustment.  The veteran was noted 
to have trouble with comprehension and retention in school, 
and during childhood he was treated by a psychologist due to 
problems in school, feelings of inferiority, and inability to 
succeed.  The veteran's psychiatric treatment notes did not 
reflect specific complaints of in-service assaults.  He was 
treated with Strelazine and supportive psychotherapy.  The 
veteran's diagnosis was revised to passive dependent 
personality and the veteran was found unsuitable for further 
service.    

The veteran submitted a September 2002 statement from his 
physician at the VA Medical Center.  The veteran had been 
seen at the Mental Hygiene Clinic since July 2002.  His 
physician stated that during this time, the veteran described 
traumatic events that took place during his basic training in 
the Marine Corps, including being beaten by other recruits.  
The physician opined that it is as likely as not that the 
veteran's PTSD is related to his United States Marine Corps 
service.  

An August 2003 VA examination did not include a review of the 
veteran's claims file.  The veteran reported having 
difficulty in service and indicated that he made many 
mistakes.  In response, he was picked on by drill sergeants 
and platoon members.  He reported that he was beaten up in 
service, and that he suffered a nervous breakdown.  The 
veteran's post-service history was reviewed, and a mental 
status examination was completed.  The veteran was diagnosed 
with depressive disorder, not otherwise specified, and 
anxiety disorder, not otherwise specified.  The examiner 
stated that the veteran was perhaps emotionally unprepared to 
face the rigors and stress of military life and appeared to 
have succumbed to that stress while in the military.  The 
examiner stated that it appeared clear that the veteran found 
his time in the Marine Corps very difficult and stressful.  
However, he was not demonstrating a range of symptoms 
reflective of PTSD.  The examiner stated that the veteran had 
had problems with depression and anxiety afterwards and he 
stated that the veteran's problems appeared to date to the 
time he was in service.  

In a June 2004 addendum, the examiner stated that he had 
received the veteran's claims file.  He noted that early 
mental health treatment in service suggested problems with 
poor stress tolerance.  He stated, however, that the 
diagnoses remained the same, and he reiterated that the 
veteran did not, by definition, meet the criteria for PTSD.  
He stated that the veteran's coping was rather poor before he 
entered service, during the service, and had not changed 
markedly since leaving service.  

The veteran's VA mental health treatment notes were 
subsequently associated with the claims file.  VA treatment 
records dated from 2002 to 2006 reflect a current diagnosis 
of PTSD.  A March 2006 PTSD screen was positive.  The veteran 
has continued to receive treatment for PTSD at the VA Medical 
Center.  

The Board remanded the claim to the same VA examiner for 
clarification.  An April 2007 VA examination included a 
review of the veteran's electronic medical records at VA.  
The veteran was interviewed.  The veteran described his in-
service stressors in detail.  His stressors were the same as 
described in his lay statements.  The veteran was diagnosed 
with PTSD.  The examiner concluded that the veteran reported 
several significant, non-combat-related stressors that 
occurred in the Marine Corps.  The veteran demonstrated 
height levels of seemingly genuine anxiety related to those 
experiences.   He described a range of symptoms that in 
number and intensity, met the diagnostic criteria for PTSD.  
The veteran had experienced problems with alcohol in the past 
that appeared largely reactive to efforts to control stress 
and had been alcohol free for the past 15-plus years.  

The VA examiner submitted a June 2007 addendum, indicating 
that he had received the claims file and had reviewed it.  He 
felt that an additional examination of the veteran was not 
necessary at that time.  The examiner noted findings from his 
initial August 2003 VA examination, the June 2004 addendum, 
and his April 2007 report which diagnosed PTSD.  The examiner 
clarified that at the time of the veteran's earlier 
evaluations, although he indicated that he had been picked on 
by some peers, he did not describe specific life-threatening 
events at that time.  At the time of the April 2007 report, 
the veteran did describe an incident in which two drill 
sergeants nearly drowned him.  It was also noted that the 
veteran was demonstrating a markedly increased level of 
distress at the time of the April 2007 VA examination.  The 
examiner noted that during the veteran's evaluations, there 
was no indication that he had been malingering or 
exaggerating symptoms, and his presentation when seen both in 
2003 and 2007 seemed genuine.  

The veteran has identified various in-service stressors based 
on personal assault.  The veteran described receiving severe 
beatings in service because he was pegged as a "screw-up."  
He reported having a nervous breakdown and going AWOL due to 
these assaults.  He reported being put in the brig and being 
transferred to the Portsmouth Navy Hospital.  Service 
treatment records and service personnel records corroborate 
the veteran's report.  The record shows that the veteran did 
go AWOL as described.  While he was AWOL, he contacted his 
parents and presented with sufficient psychological distress 
that they sent him to a psychiatrist, who then placed the 
veteran in a civilian psychiatric hospital.  He was 
transferred to the Naval Hospital in Portsmouth where he was 
diagnosed with a passive dependent personality and was found 
unsuitable for further service.  The Board finds that the 
statements submitted by the veteran are credible and are 
adequately supported by objective evidence of record.  The 
Board notes that corroboration of every detail is not 
required.  Suozzi v. Brown, 10 Vet. App. 307 (1997).   The 
veteran's VA physician and a VA psychiatrist have further 
determined that the veteran is genuine in his statements and 
current psychological presentation.  Therefore, the Board 
finds that the record provides credible evidence supporting 
the occurrence of the veteran's the claimed in-service 
stressors.  

VA treatment records and the veteran's 2007 VA examination 
reports reflect a current diagnosis of PTSD.  The veteran's 
VA physician stated in a September 2002 that it is as likely 
as not that the veteran's PTSD is related to his United 
States Marine Corps service.  This was based on the veteran's 
current treatment at VA and his reported stressors, which as 
noted above, are corroborated by service records.  In August 
2003 and June 2004 opinions, a VA examiner indicated that the 
veteran had depression and anxiety which appeared to date to 
the time he was in service.  In a more recent April 2007 VA 
examination and June 2007 addendum, which included a review 
of the veteran's current VA treatment reports, the same VA 
examiner found that the veteran now presents with PTSD, which 
he related to the veteran's reported stressors.  The veteran 
has consistently reported the same stressors in his lay 
statements and during VA examinations.  The veteran's VA 
physician and a VA examiner have related the veteran's 
current psychiatric disorder to service.  More recent VA 
treatment reports and VA examination reports make it clear 
that the veteran has a current diagnosis of PTSD which has 
been attributed to the veteran's identified in-service 
stressors.  In light of the foregoing, the Board finds that 
service connection for PTSD is warranted.  

C.  Conclusion

The veteran has been diagnosed with PTSD, service records 
confirm the occurrence of the veteran's reported in-service 
stressors, and competent medical evidence shows that the 
veteran has a current diagnosis of PTSD which is related to 
his in-service stressors.  Therefore, the Board concludes 
that the evidence supports a finding that the veteran has 
PTSD etiologically related to active service.  




ORDER

Service connection for PTSD is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


